Citation Nr: 0108101	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased (compensable) rating for 
defective hearing, left ear.   


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from August 1954 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's left ear hearing impairment is manifested by 
level VIII hearing loss; the appellant is not totally deaf in 
both ears.  


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for left ear hearing loss is not warranted.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.2, 4.7, 4.85, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.2, 4.7, 4.85, 4.87, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected left ear 
defective hearing is more severe than the current rating 
indicates.  By a February 1973 rating action, service 
connection for a left ear hearing loss was granted and a 
noncompensable evaluation was assigned.  That rating has 
remained in effect to the present.  

The veteran initiated his current claim by submitting a claim 
for increase in March 1999.  VA treatment records associated 
with the claims folder include a March 1999 chart extract 
noting that the veteran had undergone an annual audiometric 
evaluation and a "significant change" in hearing acuity was 
noted.  There is no copy of the audiogram itself.  

The veteran was afforded a VA examination in May 1999.  
Results of an audiometric examination performed at that time 
reported pure tone air conduction thresholds as 30, 45, 40 
and 50 decibels in the nonservice connected right ear at 
1000, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 50, 60, 65 and 75 decibels.  
The average of the pure-tone thresholds of the right ear was 
41 decibels; the average of the left was 63 decibels.  A 
speech discrimination score of 76 percent was recorded for 
the right ear, and 44 percent for the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.

The RO evaluated the veteran's hearing loss under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
The Board notes, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
64 Fed. Reg. 25,210 (1999).  Generally, when a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the general 
requirements have not been substantively changed and the 
veteran is not prejudiced by not being notified of the change 
in the regulation.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although a new 38 C.F.R. § 4.86 went into effect in June 
1999, the additional methods available under that section are 
inapplicable because the veteran's pure tone thresholds do 
not meet the requirements noted in the new 38 C.F.R. § 4.86.  
Thus, additional development is not warranted.  Bernard.  

As set forth above, service connection is in effect for 
defective hearing of the left ear only and the veteran is not 
shown to be totally deaf in both ears.  When only one ear is 
service-connected for hearing loss and the medical evidence 
does not show that there is total loss of hearing in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal for rating purposes.  See 38 C.F.R. 
§§ 3.383(a)(3), 4.85 (1998); 38 C.F.R. §§ 4.85 (f) (2000); 
VAOGCPREC 32-97; 62 Fed.Reg. 63605 (1997).  When the 
prescribed rating criteria are applied to the results of the 
veteran's May 1999 audiometric test, a numeric score of VIII 
is obtained for the left ear.  Table VII of 38 C.F.R. § 4.85 
(1998) (2000) each provide for the assignment of a 
noncompensable evaluation under Code 6100 when the veteran 
has this numeric score.  Consequently, an increased 
evaluation for the veteran's left ear defective hearing is 
not warranted under the provisions of either the old or new 
rating schedule.

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss; however, those statements 
do not serve to establish a higher rating for left ear 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In this case, the numeric designations 
correlate to a noncompensable disability rating.  

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the veteran's post-service 
treatment records.  In addition, the veteran has been 
examined by the VA in connection with his claim.  The Board 
acknowledges that a copy of a March 1999 audiogram is not of 
record; however, regardless of the March 1999 findings the 
results of a subsequent VA examination conducted in May 1999 
preclude assignment of a compensable rating.  Accordingly, 
the Board finds that the duty to assist has been fulfilled.  
See generally, Veterans Claims Assistance Act of 2000, Pub. 
L. 106-475, 114 Stat. 2096 (2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for left ear hearing loss is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

